DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                                                                                                                                     
Claim Status
	Claims 1, 3, 4, and 6-10 are pending and examined in the following office action. 

Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
s 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claims are drawn to a breeding pair of plants, where each plant comprises an inverted-repeat targeting the same endogenous promoter (promoter inverted repeat or pIR), wherein one pIR construct targets additional or alternative portions of the promoter than the other pIR construct, wherein expression of each pIR construct individually does not result in silencing of a gene operably linked to the targeted endogenous promoter associated with the gene. The claims are also drawn to a method of silencing expression of a gene operably linked to a promoter associated with the gene, wherein said method comprises crossing two plants comprising different pIR constructs that target the same promoter but individually does not result in silencing of the gene operably linked to said promoter. Thus, an individual pIR cannot silence transcription. 
The specification fails to describe any pIR pair targeting additional or alternative portions of an endogenous or heterologous promoter in any plant. The specification fails to describe any individual pIR that does not silence transcription. The specification fails to describe any pIR pair that individually does not silence transcription but only upon its pairing leads to suppressed transcription. 
The specification states “systems can be designed comprising promoter inverted repeats that function only as a paired system and do not function when present only in an unpaired 
In the paragraph immediately following Applicant’s assertion that systems can be designed such that they do not function when present only in an unpaired state, Applicant provides an explanation of transcriptional gene silencing (TGS), where the effector molecule is a 24-nt siRNA that is processed by DCL3. The skilled artisan in the RNA interference field of molecular biology would have understood that promoter inverted repeats lead to the production of siRNAs which then leads to DNA methylation at a site that is homologous to the siRNA. This methylation in turn prevents transcription of a coding region downstream of the promoter. See page 80 in Matzke et al., (2005), RNA-directed DNA methylation. In Meyer (Ed.) Plant Epigenetics. Blackwell Publishing. 
Applicant states that progeny plants would be male sterile when comprising both LOF-pIR1mf and LOF-pIR2mf. Applicant concludes example 8 by discussing how various combinations of promoter silencing could be obtained, for example, targeting contiguous stretches of the DNA sequences, or splitting DNA sequences equally. None of these combinations were reduced to practice and none of these combinations are required by the claims. 
As demonstrated by Example 8, the specification fails to describe any promoter inverted repeat pair that is capable of suppressing promoter activity but, when separate, does not silence promoter activity. The specification fails to describe any length, region, or proportion of the promoter that needs to be targeted that does not elicit a suppressive effect when targeted with a 
The state of the prior art is such that one of skill in the art would be unable to at once envisage the genus of the pIR pairs as broadly claimed. For example, Depicker et al., (2005) Transgene silencing. In Meyer (Ed.) Plant Epigenetics. Blackwell Publishing. teach that secondary siRNA signals can be produced from an original siRNA target that leads to silencing and/or methylation of adjacent sequences without homology to the initial silencing inducer. Depicker states that spreading of gene silencing can spread bidirectionally, implying both primed and unprimed amplification of secondary siRNAs. See pages 10 and 11. See also Figure 1.2. 

    PNG
    media_image1.png
    514
    475
    media_image1.png
    Greyscale


Applicant has certainly not described a single paired pIR that together silences a given promoter but individually lead to no silencing let alone a representative number of species. See MPEP 2163. See also Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Heilersig et al (Mol Gen Genomics, 2006, 275: 437-439) describe that targeting a small portion of the GBSSI promoter led to gene silencing. See Figure 2, ASP-IR, weak levels of silencing. 
Heilersig also describes that not all regions of the promoter are equally effective at suppressing gene expression. Thus, the skilled artisan would require an empirical analysis of every promoter in order to determine the lengths of pIRs that individually do not result in 


    PNG
    media_image2.png
    378
    695
    media_image2.png
    Greyscale

	
Cigan et al (The Plant Journal, 2005, 43(6): 929-940) describe two separate promoter inverted repeats that target overlapping regions of the MS45 promoter. See Figure 1(a), MS45p1IR and MS45p2IR. Each construct individually was sufficient to grant a male-sterile phenotype. See Table 1. Thus, not all overlapping fragments of promoters, as contemplated in Example 8 of the instant specification, are sufficient to yield a non-suppressive effect individually. 

    PNG
    media_image3.png
    525
    666
    media_image3.png
    Greyscale

	
Okano et al (The Plant Journal, 2008, 53: 65-77) describe that siRNAs targeting endogenous promoters induces DNA methylation but not necessarily gene silencing, in rice. Okano describes that siRNAs targeted to one transgene and seven endogenous genes induce DNA methylation at all of the target promoters but do not induce transcriptional suppression. See abstract. Thus, not all plants are capable of using inverted repeats to repress promoter activity. 
	Neither the prior art nor the instant specification, disclose any proportion or amount of cytosine methylation that leads to a suppressive affect only when the pIRs are paired together. That is to say, the skilled artisan would not know how much methylation is too much methylation for silencing or how little methylation is required for no silencing (i.e. a non-
Given the combination of Heilersig and Cigan, it stands to reason that partial promoter inverted repeats lead to a suppressive effect. In fact, partial promoters are capable of eliciting such effect. Applicant has not described how to produce the suppressive effect only upon the introduction of two separate constructs. Applicant has not described the inflection point between non-suppressive and suppressive pIRs. Applicant has not taught those dsRNA structures which lead to the non-suppressive effect individually but when paired with a second pIR leads to a suppressive effect.  
Since the genus of paired pIRs leading to silencing only when paired and individual pIRs not leading to silencing unless paired has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  

Response to Arguments: 
	Applicant argues that the written description is about whether the skilled reader of the patent disclosure can recognize that what was claimed corresponds to what was described; it is not about whether the patentee has proven to the skilled reader that the invention works, or how to make it work, which is an enablement issue, citing CenTrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360, 1366 (Fed. Cir., 2019). See page 4 of the remarks. 

	With respect to Sonitor specifically, the Examiner notes that the Federal Circuit also discusses how one of skill in the art is able to determine whether the disclosure provides a representative number of the necessary common attributes or features possessed by members of a genus in view of the disclosure. See MPEP 2163 citing Eli Lilly 119 F.3d at 1568, 43 USPQ2d at 1406. In order to properly construe the scope of the claimed invention and to evaluate whether the disclosure provides a sufficient written description, the Examiner must understand whether a reasonable structure-function correlation is recognized in the art. In the instant case, the Examiner has found that the skilled artisan would not be aware of such structure-function correlation of the broadly claimed invention. The disclosure, which only references a hypothetical structure, cannot make up for the lack of knowledge disclosed by the specification; thus, the claims are not sufficiently described.  
Furthermore, the Examiner stated the following above: Applicant has certainly not described a single paired pIR that together silences a given promoter but individually lead to no silencing let alone a representative number of species. See MPEP 2163. See also Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological 

Applicant argues that the requirement for a sufficient written description is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Applicant merely asserts that one of skill in the art would recognize that they were in possession of the claimed invention. Applicant then proceeds to state that the functional characteristics can be tested by those of skill in the art. See page 5 of the remarks. 
This is not persuasive for the reasons set forth above. The specification fails to reasonably convey possession of the invention. The instantly claimed invention is drawn to a genus of any endogenous promoter in a breeding pair of plants. Applicant has provided no structure that achieves the claimed invention. Thus, the inquiry turns to whether the skilled artisan would have recognized possession based upon the mere disclosure of a hypothetical construct. The state of the prior art is such that one of skill in the art would not recognize that the disclosure of the hypothetical structure is described throughout the full scope of the claimed invention, for the reasons set forth above. Thus, the state of the art cannot make up for the lack of description provided by the instant specification. 


Applicant argues that the description is presumed adequate unless sufficient evidence or reasoning has been presented by the examiner to rebut the presumption. See page 5 of the remarks. 
This is precisely what has been performed above. Applicant dismisses the evidence set forth in the rejection above by stating that the written description rejection is predicated solely upon the disclosure. However, Applicant’s citation of In re Marzocchii, shows that Applciant’s suggested analysis for a sufficient written description is incomplete. The Examiner further provided reasons for why the analysis was incomplete in light of MPEP 2163 and Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The Federal Circuit held in Eli Lilly that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by disclosure of functional characteristics coupled with a known or disclosed correlation between function and structure. The rejection cites multiple instances of why the skilled artisan would not have recognized that the hypothetical disclosure of structure is sufficient to describe the breadth of the claimed invention. 


Enablement
s 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claimed invention lacks enablement. The specification fails to disclose any individual pIR that does not silence promoter activity. The specification also fails to teach any paired pIR that, only when paired, leads to silence of promoter activity. 
The claims are drawn to a breeding pair of plants, where each plant comprises an inverted-repeat targeting the same endogenous promoter (promoter inverted repeat or pIR), wherein one pIR construct targets additional or alternative portions of the endogenous promoter than the other pIR construct, wherein expression of each pIR construct individually does not result in silencing of a gene operably linked to the targeted promoter associated with the gene. 
The claims are also drawn to a method of silencing expression of a gene operably linked to a promoter associated with the gene, wherein said method comprises crossing to pIR 
The specification fails to teach any pIR pair targeting additional or alternative portions of an endogenous or heterologous promoter in any plant. 
The specification states “systems can be designed comprising promoter inverted repeats that function only as a paired system and do not function when present only in an unpaired state.” The specification states that LOF-pIR1mf/LOF-pIR2mf are examples of paired pIRs that do not function when present in an unpaired state. However, there is no structure that is associated with these two exemplified, hypothetical sequences. See Example 8. Thus, Example 8 is a prophetic example and does not appear to be supported by a specific structural component. 
The claims lack enablement because the state of the prior art is such that one of skill in the art cannot predict what pIR pairs in combination with one another lead to silencing of promoter activity and/or silencing gene expression but individually fail to silence promoter activity and/or gene expression. 
For example, Depicker et al., (2005) Transgene silencing. In Meyer (Ed.) Plant Epigenetics. Blackwell Publishing. teach that secondary siRNA signals can be produced from an original siRNA target that leads to silencing and/or methylation of adjacent sequences without homology to the initial silencing inducer. Depicker states that spreading of gene silencing can spread bidirectionally, implying both primed and unprimed amplification of secondary siRNAs. See pages 10 and 11. See also Figure 1.2. 


    PNG
    media_image1.png
    514
    475
    media_image1.png
    Greyscale

The teachings of Depicker are relevant in the instant case because Depicker demonstrates that even targeting only a subset of the promoter, as is seemingly implied by Applicant, leads to the production of secondary siRNAs that methylate adjacent regions of the gene (i.e. spreading of the methylation across the promoter). Thus, even assuming that pIR directed DNA methylation is localized only to the region targeted by the pIR, Depicker demonstrates that the skilled artisan cannot predict how much spreading of the methylation occurs outside of the targeted areas and how this spreading affects the overall suppression of a given pIR. 
Heilersig et al (Mol Gen Genomics, 2006, 275: 437-439) teach that targeting a small portion of the GBSSI promoter led to gene silencing. See Figure 2, ASP-IR weak levels of 


    PNG
    media_image2.png
    378
    695
    media_image2.png
    Greyscale

	Cigan et al (The Plant Journal, 2005, 43(6): 929-940) teach two separate promoter inverted repeats that target overlapping regions of the MS45 promoter. See Figure 1(a), MS45p1IR and MS45p2IR. Each construct individually was sufficient to grant a male-sterile phenotype. See Table 1. Thus, not all overlapping fragments of promoters, as contemplated in Example 8 of the instant specification, are sufficient to yield a non-suppressive effect individually. 





    PNG
    media_image3.png
    525
    666
    media_image3.png
    Greyscale

	Okano et al (The Plant Journal, 2008, 53: 65-77) teach that siRNAs targeting endogenous promoters induces DNA methylation but not necessarily gene silencing, in rice. Okano teaches that siRNAs targeted to one transgene and seven endogenous genes induce DNA methylation at all of the target promoters but do not induce transcriptional suppression. See abstract. Thus, not all plants are capable of using inverted repeats to repress promoter activity. 
	The combination of Heilersig and Cigan demonstrates that Applicant has not enabled an individual pIR leading to a non-suppressive effect. Indeed, Heilersig and Cigan both utilize fragments of promoters that subsequently led to TGS. Okano on the other hand demonstrates that even if the skilled artisan were to combine paired pIRs that span the entire promoter, such construction does not necessarily lead to a suppressive effect in all plants. Thus, the skilled artisan cannot make and use the claimed invention, especially absent evidence to the contrary. 

Response to Arguments: 
	Applicant merely asserts “the one of skilled in the art would be able to make and use the claimed invention without undue experimentation using the guidance in Applicant’s specification and what was well known to one of ordinary skill in the art at the time of filing, citing Example 8 of the specification. See page 6 of the remarks. 
	Applicant fails to provide any evidence for this assertion. The instant enablement rejection states Example 8 merely asserts and that such result can be achieved without providing any specific structure. However, the state of the art is such that one of skill in unable to achieve the result claimed, especially for the reasons set forth above. 
	Okano provides evidence that even when intended outcome is gene silencing by way of promoter methylation, the presence of inverted repeats are not sufficient to guarantee transcriptional gene silencing. The skilled artisan would have understood that siRNAs targeting 
	Given the state of the art, one of skill in the art would be unable to recognize that Applicant had enabled the invention as claimed. One of skill in the art cannot even determine which endogenous promoters are susceptible to silencing, despite their methylated status (Okano). Cigan teaches targeting alternative portions of the promoter but each individual construct targeting alternative promoters of the promoter were sufficient to grant gene silencing. Depicker demonstrates spreading of promoter methylation (which is generally understood by the ordinary artisan to result in TGS) to areas that did not have complementarity to the original siRNA. Heilersig teaches that even targeting a small portion of GBSSI led to transcriptional silencing. Thus, in view of the above, the skilled artisan would be unable to recognize that Applicant had enabled the invention as claimed. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662